Citation Nr: 0935392	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-28 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Evaluation of residuals of a head injury, headaches and 
dizziness, currently evaluated as 10 percent disabling. 

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for vocal cord damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to 
November 1956.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Nashville, Tennessee, Regional Office (RO).  By a rating 
action in November 2006, the RO granted service connection 
for residuals of head injury, headaches and dizziness, 
evaluated as 10 percent disabling, effective August 8, 2002; 
that rating action denied service connection for a left knee 
disorder.  (Subsequently, in July 2002, the RO assigned an 
effective date of May 6, 2002 for the grant of service 
connection for residuals of head injury, headaches and 
dizziness.)  By a rating action in March 2008, the RO denied 
the Veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for vocal cord damage.  

In May 2009, the Veteran and his wife appeared and offered 
testimony at a hearing before the undersigned sitting at the 
RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A left knee disorder was not manifested in service and 
arthritis was not manifested within one year of discharge; 
the competent evidence of record does not otherwise show that 
Veteran's left knee disorder is related to service.  

2.  Throughout the rating period on appeal, the From December 
17, 2008, the Veteran's residuals of a head injury with 
headaches and dizziness have been manifested by 
characteristic prostrating attacks occurring on an average 
once a month over the last several month, without showing of 
frequent completely prostrating attacks.  

3.  In May 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal of the issue of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for vocal cord damage.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated 
during service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).  

2.  From December 17, 2008, the criteria for an evaluation of 
30 percent for residuals of a head injury, headaches, and 
dizziness have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 
4.27, 4.124a, Diagnostic Code 8199-8100 (2008).  

3.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for vocal cord 
damage; therefore, the Board does not have jurisdiction to 
consider the merits of that claim.  38 U.S.C.A. § 7105(b) 
(2), (d) (5) (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2006 from the RO to the Veteran which 
was issued prior to the RO decision in November 2006.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
July 2007 SOC, the October 2008 SSOC, and the December 2008 
SSOC provided the Veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in May 2007 and the case was thereafter 
readjudicated.  

The Board notes that the Veteran's service treatment records 
are incomplete.  According to the National Personnel Records 
Center (NPRC), his records were likely destroyed in a 1973 
fire at the NPRC in St. Louis, Missouri.  In November 2004, 
NPRC confirmed that the Veteran's service records were likely 
destroyed in a 1973 fire at the NPRC in St. Louis, Missouri.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

Neither the Veteran nor his representative has indicated that 
the Veteran has or knows of any additional information that 
pertains to his service connection claim considered here.  As 
VA has fulfilled the duty to notify and assist the Veteran, 
the Board finds that it can consider the merits of this 
appeal without prejudice to the Veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  Therefore, the Board is satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

With regard to his service connection claim, the Veteran has 
not been afforded an examination on that issue.  However, a 
review of the available service records contains no evidence 
of a left knee disorder.  In addition, the Veteran has 
provided no information regarding the etiology of that 
disorder and has not specifically asserted continuous 
symptomatology since service.  Therefore, it is not necessary 
for VA to schedule the Veteran for examinations on that 
issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim of entitlement to an 
increased rating for residuals of a head injury, the Veteran 
was afforded a VA examination in December 2008.  The 
examination was conducted by a medical doctor.  The report 
reflects that the examiner solicited symptoms from the 
Veteran, examined the Veteran, and provided a diagnosis 
consistent with the record.  Therefore, that examination is 
adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a left knee 
disorder, and a higher evaluation for residuals of a head 
injury, headaches and dizziness, given that he has provided 
testimony at a hearing before the Board, given that he has 
been provided all the criteria necessary for establishing 
service connection and increased ratings, and considering 
that the Veteran is represented by a highly qualified 
Veterans service organization, we find that there has been 
essential fairness.  

II.  Factual background.

The record indicates that the Veteran served on active duty 
from November 1954 to November 1956.  The available service 
treatment records are silent with respect to any complaints, 
findings or diagnoses of a left knee injury/disorder.  In 
April 1999, the National Personnel Records Center (NPRC) 
indicated that the Veteran's records could not be located.  
It was also noted that extensive searches had been made to 
locate the records and had consistently ended with negative 
results.  In November 2004, the National Personnel Records 
Center (NPRC) certified that the Veteran's service records 
were reportedly lost in a 1973 fire at NPRC.  In the absence 
of the presumed destroyed service treatment records, the 
Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule in 
our decision, is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

In August 1998, the Veteran filed a claim for a head injury.  
At that time, he reported being attacked by German civilians 
in September or October 1956.  

Post service VA treatment records, dated from November 1996 
through March 2002, show that the Veteran was seen on several 
occasions for complaints of dizziness and imbalance.  The 
Veteran was seen in November 1996 for evaluation of a wound 
to the left knee; he reported cutting himself with a chainsaw 
one month earlier.  During a clinical visit in June 1998, the 
Veteran complained of dizziness every other day; he also 
reported feeling "off-balance" with walking.  The Veteran 
reported suffering a head trauma in the 1950's.  The 
impression was dizziness.  These records do not reflect any 
complaints or diagnosis was a left knee disorder.  

Of record is a medical statement from Dr. James M. Baldwin, 
dated in May 1999, indicating that the Veteran reported 
frequent headaches.  

The Veteran was afforded a VA examination in October 2004.  
At that time, the Veteran reported being attacked by Germans 
in 1956; he stated that he was hit several times in the head 
and he was thrown into a table.  Since that time, he has had 
headaches that have increased in severity.  The Veteran 
described the headaches as being frontal, but they could also 
be bitemporal.  He stated that he was able to continue his 
regular activities while he has the headaches.  The Veteran 
did not report any nausea, vomiting, or photophobia 
associated with the headaches.  He reported occasional 
dizziness which occurs once a week and could last up to one 
hour.  On examination, his pupils were equal, round, and 
reactive to light.  His extraocular muscles were intact.  
Cranial nerves II through XII were intact.  Examination of 
the scalp revealed scars on both sides of the temple regions 
of the scalp.  They were easily palpated and were 
approximately 1 inch in length.  There was slight keloid 
formation and no underlying tissue loss.  There was no skin 
ulceration or scar breakdown.  His smell and taste are not 
affected.  The pertinent diagnoses were status post assault 
to the head and eye while in the military; daily headaches 
and occasional dizziness.  

During a clinical visit in May 2005, the Veteran complained 
of left knee pain when descending steps; he stated that it 
felt like two bones were running together.  The Veteran 
reported suffering an injury to the left knee in 1956 when he 
rolled out of a ditch and hit his knee on a large rock; he 
was unable to walk up steps for 10 to 12 days.  The 
impression was painful left knee, especially with walking 
downhill.  In November 2006, the Veteran was seen at his 
primary care clinic with complaints of left knee discomfort.  
The assessment was degenerative joint disease of the left 
knee.  

Of record is a lay statement from the Veteran's wife, dated 
in June 2008, indicating that the Veteran had visual 
problems, anxiety and depression, as well as memory problems 
as a result of his head injury.  

The Veteran was seen at an urgent care center in October 2008 
with complaints of chronic headaches and neck pain with 
movement for the past month.  The Veteran reported light 
sensitivity for years.  He indicated that he had experienced 
headaches for the past couple of weeks affecting the back of 
his head.  The assessment was chronic headaches without alarm 
features.  In October 2008, the Veteran was also seen for 
complaints of knee pain; the examiner noted that the Veteran 
presented with signs and symptoms consistent with bilateral 
osteoarthritis.  In November 2008, the Veteran was diagnosed 
with bilateral knee pain.  

The Veteran was afforded a neurological evaluation in 
December 2008.  At that time, he reported having prostrating 
attacks every week lasting two days.  On examination, cranial 
nerves were intact.  Gait was normal.  A CT scan of the head 
was normal.  The diagnosis was migraines.  The examiner noted 
that the headaches had a moderate impact on the Veteran's 
daily activities.  

At his personal hearing, it was argued that the residuals of 
the head injury should be evaluated under the new criteria 
for traumatic brain injury.  The service representative 
maintained, as the record clearly indicates, the Veteran now 
has some cognitive impairment as well as problems with 
balance, dizziness and headaches.  The Veteran indicated that 
he has headaches once a week or at least every two weeks.  He 
stated that the headaches get so severe that sometimes he 
can't do anything; he just stays in the dark.  The Veteran 
indicated that he has to wear sunglasses when he goes out in 
the sun.  He reported problems with dizziness and balance; he 
also reported memory and vision problems associated with his 
headaches.  The Veteran testified that he injured his left 
knee while stationed in Germany; he was a howitzer when a 
fire mission was called, he was in a bunker when his knee hit 
a rock.  The Veteran indicated that he was placed on light 
duty for 30 days.  The knee became painful and swollen.  The 
Veteran indicated that he continues to experience pain in the 
left knee as a result of his inservice injury.  

III.  Legal analysis-Service Connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service). To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for a left knee disorder.  

The available service treatment records are completely silent 
for any complaints of or treatment for a left knee disorder.  
Although the Veteran was treated in 1996 for a left knee cut 
caused by a chain saw accident, the first objective clinical 
documentation of the onset of a chronic left knee disorder is 
dated in 2005, decades after service separation.  The Veteran 
was not given a diagnosis of arthritis until November 2006, 
more than fifty years after separation from service and not 
within the one-year limit for presumptive service connection.  

The Board must note the lapse of many years between the 
Veteran's separation from service and the first treatment for 
his left knee disorder.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Moreover, the Veteran has not here alleged 
a history of continuous left knee symptoms since service and 
no claim was raised until almost 50 years after discharge, 
strongly suggesting the absence of chronic left knee problems 
in the interim.   Moreover, the November 1996 record showing 
treatment for a left knee cut did not indicate a history of 
any in-service injury to the knee.  In addition, while the 
Veteran has a current diagnosis of osteoarthritis of the left 
knee, there is no reliable evidence indicating that there is 
a relationship between the Veteran's current left knee 
disorder and active service.  The Veteran has not submitted 
any competent evidence of a nexus to service.  Therefore, the 
Board finds that there is no competent evidence that the 
Veteran's left knee disorder was incurred in or aggravated by 
service and service connection is denied.  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
left knee disorder, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b) (West 2002); see also 38 C.F.R. § 3.102 
(2008).  

IV.  Legal analysis-Increased Rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the Veteran's residuals of a head injury 
have not significantly changed and a uniform evaluation is 
warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The Veteran's headaches and dizziness have been evaluated as 
10 percent disabling under Diagnostic Code 8100.  Under Code 
8100, migraine headaches resulting in characteristic 
prostrating attacks averaging one in two months over the last 
several months warrant a 10 percent rating.  Migraine 
headaches resulting in characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrant a 30 percent rating.  Migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a.  

The rating criteria do not define "prostrating," nor has the 
Court. Cf.  Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."  

The criteria for evaluating residuals of traumatic brain 
injury were recently revised.  However, these revisions apply 
only to applications for benefits received by VA on or after 
October 23, 2008.  Thus, the older criteria above will apply 
to applications received by VA before that date, including 
the instant claim.  

In weighing the evidence of record, the Board concludes that 
assignment of the next-higher 30 percent evaluation for the 
service-connected headaches is warranted as of December 17, 
2008, the date of examination in which the Veteran reported 
weekly headaches, most of which were prostrating.  Such 
symptoms satisfy the criteria for a 30 percent rating.  
Moreover, he is competent to report his headache symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  Moreover, he was 
found to be a credible individual at his May 2009 Board 
hearing.  While it is true that the severity and frequency of 
the Veteran's headaches has not been documented by the 
medical evidence, it is not necessarily expected that he 
would seek medical care.  It is equally likely that he would 
simply lie down until the headache abated.  Furthermore, 
documentation of the attacks is not a requirement under the 
relevant diagnostic provisions.  Thus, in this case, the 
Board finds no specific reason to question the Veteran's 
statements and thus the evidence is at least in equipoise, 
enabling an increase from December 17, 2008.  Prior to that 
time, the evidence of record, as detailed previously, fails 
to demonstrate the requisite severity of prostrating attacks.  
Indeed, an October 2008 treatment record noted "chronic" 
headaches but did not provide more specific information as to 
frequency or severity.  Accordingly, a rating in excess of 10 
percent is not warranted for this portion of the rating 
period on appeal.  

While a 30 percent evaluation is warranted from December 17, 
2008, a rating in excess of that amount is not justified for 
any portion of the rating period on appeal.  Indeed, the 
pertinent evidence of record, as set forth earlier, does not 
demonstrate a disability picture characterized by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

The Board acknowledges the argument raised by the Veteran's 
representative, that the disability should be evaluated under 
the protocol for traumatic brain injuries (TBI).  The 
protocol contemplated by the Veteran's representative 
generally involves a Veteran that sustained a blast injury or 
trauma that produces high pressure waves.  The Board declines 
to remand for an evaluation under the protocol for TBI.  On 
the VA examinations, the Veteran showed no signs of a brain 
injury.  His head was normocephalic with normal eye 
movements, and his neurological examination showed cranial 
nerves II - XII were within normal limits.  Moreover, the 
veteran is not rated under Diagnostic Code 8045, but under 
Diagnostic Code 8199-8100.  See Notice, 73 Fed. Reg. 54693 
(2008) (a Veteran whose residuals of TBI were rated by VA 
under a prior version of 38 CFR 4.124a, diagnostic code 8045, 
will be permitted to request review under the new criteria).  

In sum, the evidence supports a 30 percent evaluation for 
headaches from December 17, 2008; prior to that date, there 
is no basis for a rating in excess of 10 percent.  In 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Finally, the Board must address referral to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, under 38 C.F.R.§ 3.321 (b)(1) only where 
circumstances are presented which the Director might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The evidence of record does not demonstrate that 
the residuals of head injury with headaches and dizziness 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.  
There have been no recent hospitalizations for his service-
connected disability.  Consequently, the Board concludes that 
a remand for consideration of the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).  



V.  Legal analysis-Entitlement to compensation benefits under 
38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the Veteran 
personally without the express written consent of the 
Veteran.  38 C.F.R. § 20.204(c) (2008).  

By a rating action in March 1998, the RO denied the Veteran's 
claim for compensation benefits under 38 U.S.C.A. § 1151 for 
vocal cord damage.  A notice of disagreement (NOD) with that 
determination was received in April 2008, and a statement of 
the case (SOC) was issued in October 2008.  The Veteran 
perfected an appeal of the above rating decision by filing a 
substantive appeal (VA Form 9) in October 2008.  

On May 12, 2009, the Veteran submitted a statement in support 
of claim (VA Form 21-4138), wherein he indicated that he was 
withdrawing his appeal as to the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for vocal cord damage.  

Thus, the Board finds that the Veteran withdrew his appeal as 
to the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for vocal cord damage.  Hence, there remains no 
allegation of errors of fact or law for appellate 
consideration on that issue.  Therefore, the provisions of 
the Veterans Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the claim for compensation under 38 U.S.C.A. 
§ 1151 for vocal cord damage; as such, that issue is 
dismissed.  




ORDER


Service connection for a left knee disorder is denied.  

From December 17, 2008, a 30 percent rating for residuals of 
head injury with headaches and dizziness is granted.  

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151, for vocal cord damage, is dismissed.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


